CaseCase
     2:14-cv-00160-DBB-CMR
         20-02102 Doc 15 Filed
                           Document
                               01/25/21
                                      177 Entered
                                           Filed 01/25/21
                                                  01/25/21 PageID.3876
                                                           12:44:34 DescPage
                                                                          Main
                                                                             1 of 1
                           Document      Page 1 of 1
                                                                     FILED
                                                              2021 JAN 7 AM 7:49
                                                                    CLERK
                                                              U.S. DISTRICT COURT
